CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit 10.29

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (this “Agreement”) is made effective as of
December 18, 2007 (the “Effective Date”) by and among Alphatec Spine, Inc., a
Delaware corporation with a principal place of business at 2051 Palomar Airport
Road, Suite 100, Carlsbad, California 92008 (“Licensee”), Progressive Spinal
Technologies LLC, a limited liability company organized under the laws of the
state of Delaware, with an address at 410 East Walnut Street, Suite #8,
Perkasie, Pennsylvania 18944 (“Licensor”) and for purposes of Section 7.2 and
Section 11.15 hereof only Alphatec Holdings, Inc., a Delaware corporation with a
principal place of business at 2051 Palomar Airport Road, Suite 100, Carlsbad,
California 92008 (“Holdings”). Licensee and Licensor are each hereafter referred
to individually as a “Party” and together as the “Parties”.

WHEREAS, Licensor is the owner of or otherwise controls certain proprietary
Licensed Patents and Licensed Technology (as defined below); and

WHEREAS, Licensee desires to obtain a license from Licensor under such Licensed
Patents and Licensed Technology to develop and commercialize Licensed Products
(as defined below); and

WHEREAS, Licensor desires to grant such license to Licensee on the terms and
subject to the conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows.

1. DEFINITIONS

Whenever used in the Agreement with an initial capital letter, the terms defined
in this Article 1 shall have the meanings specified.

1.1 “Affiliate” shall mean any company, corporation, partnership, limited
liability company, trust, or other business entity that directly or indirectly
controls, is controlled by, or is under common control with a designated person
or entity, and for such purpose “control” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of the entity, whether through the ownership of voting securities, by
contract or otherwise.

1.2 [***].

1.3 “Common Stock” shall mean the common stock of Holdings, and any securities
into which such common stock may hereafter be reclassified, converted or
exchanged.

1.4 “Confidential Information” shall mean with respect to a Party (the
“Receiving Party”), all information which is disclosed by the other Party (the
“Disclosing Party”) to the Receiving Party hereunder or to any of its employees,
consultants, Affiliates,

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

licensees or sublicensees, except to the extent that the Receiving Party can
demonstrate by written record or other suitable physical evidence that such
information, (a) as of the date of disclosure is demonstrably known to the
Receiving Party or its Affiliates other than by virtue of a prior confidential
disclosure to such Party or its Affiliates; (b) as of the date of disclosure is
in, or subsequently enters, the public domain, through no fault or omission of
the Receiving Party; (c) is obtained from a Third Party having a lawful right to
make such disclosure free from any obligation of confidentiality to the
Disclosing Party; or (d) is independently developed by or for the Receiving
Party without reference to or reliance upon any Confidential Information of the
Disclosing Party. Any information in relation to the subject matter of this
Agreement disclosed by a Party under that certain Mutual Confidentiality
Agreement between the parties dated the 10th day of August 2007 shall, subject
to the foregoing exceptions, be considered Confidential Information for purpose
of this Agreement.

1.5 “First Commercial Sale” shall mean the date of the first transaction,
transfer or disposition for value by or on behalf of Licensee or any Affiliate
or Sublicensee of Licensee to a Third Party of a Licensed Product in the United
States following the applicable regulatory clearance by the FDA (as defined
below).

1.6 “FDA” shall mean the United States Food and Drug Administration and any
successor agency or authority thereto.

1.7 “Guarantee and Agreement” shall mean the guarantee and agreement of Holdings
set forth in Section 11.15 hereof.

1.8 “Joint Inventions” shall have the meaning given in Section 3.3.

1.9 “Licensor Indemnitees” and “Licensee Indemnitees” (each individually an
“Indemnitee”) shall have the meaning given in Section 8.1.

1.10 “Licensed Field” shall mean [***].

1.11 “Licensed Patent Rights” shall mean any of the patent applications
described in Schedule A attached hereto, and any divisional, continuation,
continuation-in-part (to the extent that the continuation-in-part is entitled to
the priority date of an initial patent or patent application which is the
subject of this Agreement), reissue, reexamination, registration, renewal, or
extension, or any patent issuing therefrom or any supplementary protection
certificates related thereto, and any foreign counterparts to any of the
foregoing.

1.12 “Licensed Product” shall mean any product sold by Licensee, its Affiliates
or Sublicensees that embodies or uses any aspect of the Licensed Patent Rights
and/or the Licensed Technology.

1.13 “Licensed Technology” shall mean all Technology which:

1.13.1 Licensor controls as of the Effective Date and which (i) is described in
or related to any patent or patent application included in the Licensed Patent
Rights and (ii) is necessary or useful for Licensee to practice the license
granted to it hereunder;

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.13.2 is developed by Licensor as a part of its efforts contemplated by
Section 3.2;

1.13.3 Licensor controls after the Effective Date but during the Term and which
(i) it has the right to disclose and license without the payment of royalties or
other consideration to any Third Party and (ii) constitutes an improvement to
the subject matter of the Licensed Patent Rights or Licensed Technology as it
exists on the date of determination, including Licensor’s interest in any Joint
Inventions; and/or

1.13.4 Licensee controls after the Effective Date but during the Term and which
constitutes an improvement to the subject matter of the Licensed Patent Rights
or Licensed Technology as it exists on the date of determination.

1.14 “Market Launch” shall mean the first national commercial launch of any
Licensed Product.

1.15 “Net Sales” shall mean the gross amount invoiced or otherwise payable by
Licensee, any of its Affiliates or any Sublicensee on account of sales or other
transfers of a Licensed Product anywhere in the Territory during a designated
period, less (to the extent otherwise then or previously included in amounts
invoiced for such Licensed Product and in respect of which no previous deduction
was taken):

1.15.1 trade, cash and quantity discounts or rebates actually allowed or taken
on Licensed Products, including discounts or rebates to governmental or managed
care organizations;

1.15.2 credits or allowances actually given or made for rejection of, and for
uncollectible amounts (except to the extent later collected) on, or return of
previously sold Licensed Products;

1.15.3 any charges for insurance, freight, and other transportation costs
directly related to the delivery of Licensed Product to the extent included in
the gross invoiced sales price;

1.15.4 any tax, tariff, duty or governmental charge levied on the sales,
transfer, transportation or delivery of a Licensed Product (including any tax
such as a value added or similar tax or government charge), other than franchise
or income tax of any kind whatsoever; and

1.15.5 any import or export duties or their equivalent borne.

In addition, should Licensee be required, in order to lawfully exercise its
rights as to a Licensed Product, obtain additional rights in a country to
patents of any Third Parties which are not Affiliates of Licensee, which patents
are (i) pending or issued on the Effective Date, and (ii) required for Licensee
to practice the inventions described in the Licensed Patent Rights or

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Licensed Technology or exercise the license granted under this Agreement for
reasons not attributable to a design selection made by Licensee for which
alternative design selections not requiring such additional rights are
available, then Licensee may also deduct from Net Sales with respect to a
designated period the amount of the royalty Licensee is required to pay to such
Third Party or Parties for such necessary rights to such patents with respect to
such Licensed Product; provided that in no event (i) shall the amount of Net
Sales for any designated period be reduced by more than [***] percent ([***]%)
on account of royalties paid to Third Parties, and any amount so disallowed
shall be lost and not carried forward and (ii) no such reduction shall be
permitted with respect to additional rights obtained more than [***] ([***])
years after the First Commercial Sale in such country.

“Net Sales” shall not include amounts invoiced to or otherwise payable by
Licensee, any of its Affiliates and/or any Sublicensees for Licensed Products
sold or otherwise transferred to Licensee or any of its Affiliates and/or its
Sublicensees, unless the Licensed Product is consumed by the invoiced entity.

1.16 “Shares” shall have the meaning set forth in Paragraph 4.4.1(a) hereof.

1.17 “Sublicensee” shall mean any Third Party to whom Licensee grants a
sublicense of some or all of the rights granted to Licensee under this
Agreement.

1.18 “Technology” shall mean all of the following intangible legal rights,
whether or not filed, perfected, registered or recorded, applicable to the
Licensed Field: (i) inventions, patents, patent disclosures, patent rights,
including any and all continuations, continuations-in-part, divisionals,
reissues, reexaminations, utility models, industrial designs and design patents
or any extensions thereof, (ii) rights associated with works of authorship,
including without limitation, copyrights, copyright applications and copyright
registrations and (iii) any and all proprietary ideas, inventions, discoveries,
Confidential Information, data, results, formulae, designs, specifications,
methods, processes, techniques, ideas, know-how, technical information
(including, without limitation, structural and functional information), process
information, pre-clinical information, clinical information, and any and all
proprietary control and manufacturing data and materials, whether or not
patentable.

1.19 “Term” shall have the meaning given in Section 9.1.

1.20 “Territory” shall mean all countries and jurisdictions of the world.

1.21 “Third Party” shall mean any person or entity other than Licensee, Licensor
and their respective Affiliates.

2. GRANT OF RIGHTS

2.1 License to Licensee.

2.1.1 Grant of License. Licensor hereby grants to Licensee an exclusive (even as
to Licensor and its Affiliates), royalty-bearing license, including the right to
grant

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

sublicenses in accordance with Subsection 2.1.2, under the Licensed Patent
Rights and Licensed Technology: (i) to conduct research and development in
support of the licensed uses describe in clause (ii) of this Subsection, and
(ii) to make, have made, import, export, use, offer for sale or sell Licensed
Products in the Licensed Field, subject to the terms and conditions of this
Agreement.

2.1.2 Right to Sublicense. Licensee shall have the right to grant sublicenses,
subject to the terms of this Agreement, to all or any portion of its rights
under the license granted pursuant to this Subsection.

2.2 Right of First Discussion in Relation to Sales of Licensed Patent Rights or
Licensed Technology. In the event that Licensor decides to sell any of the
Licensed Patent Rights or Licensed Technology (subject, of course, to this
Agreement), it shall give prompt notice thereof to the Licensee. Such notice
shall include a description of the Licensed Patent Rights or Licensed Technology
to be sold. Thereafter, Licensee shall have sixty (60) days to notify Licensor
whether Licensee is interested in commencing negotiations to obtain a fully-paid
license to such Licensed Patent Rights or Licensed Technology in the Licensed
Field. If Licensee does not give such notice within such sixty (60) day period,
Licensor shall be entitled to sell such Licensed Patent Rights or Licensed
Technology as it sees fit. If Licensee gives such written notice within such
sixty (60) days, the parties shall for a further sixty (60) days from the giving
of such notice, or such longer time period as upon which the Parties mutually
agree in writing, negotiate in good faith as to the terms of such fully-paid
license in the Licensed Field, and Licensor shall not be entitled to commence
negotiations with any Third Party with respect to the sale of such Licensed
Patent Rights or Licensed Technology, or sell such Licensed Patent Rights or
Licensed Technology, until the end of such sixty (60) day or longer agreed-upon
period, after which it shall be free to negotiate or sell such intellectual
property as it sees fit.

2.3 Right of First Discussion as to New In-Field License. If, at any time during
the term of the Agreement, Licensor acquires or develops intellectual property
in respect of uses or applications within the Licensed Field (a “New In-Field
Use”) which is not included in the Licensed Technology and which Licensor has
the right to disclose and license without the payment of royalties or other
consideration to any Third Party, it shall give prompt notice thereof to the
Licensee. Such notice shall include a description of the intellectual property
which Licensor has acquired or developed. Thereafter, Licensee shall have sixty
(60) days to notify Licensor whether Licensee is interested in commencing
negotiations to obtain a license to such rights (the “New In -Field License”).
If Licensee does not give such notice within such sixty (60) day period,
Licensor shall be entitled to license such intellectual property as it sees fit.
If Licensee gives such written notice within such sixty (60) days, the parties
shall for a further sixty (60) days from the giving of such notice, or such
longer time period as upon which the Parties mutually agree in writing,
negotiate in good faith as to the terms of such New In-Field License, and
Licensor shall not be entitled to commence negotiations with any Third Party in
respect to a license of such intellectual property, or license such intellectual
property, within the Licensed Field until the end of such sixty (60) day or
longer agreed-upon period, after which it shall be free to negotiate or license
such intellectual property as it sees fit. For the sake of clarity, this
Section 2.2 does not apply to any intellectual property that is included in
Licensed Technology and, as such, is subject to the license grant under
Section 2.1.

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

3. DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS.

3.1 Commercialization.

3.1.1 Responsibility. From and after the Effective Date, Licensee shall have
full control and authority over the development and commercialization of
Licensed Products in the Licensed Field in the Territory. Without prejudice to
Section 3.3 hereof, Licensee shall own all Technology resulting solely from the
efforts of its agents, Affiliates and employees as a part of such development
and commercialization, but for such purposes (or any other purpose of this
Agreement) Licensor shall not be considered an agent of Licensee. Except as set
forth on Exhibit B hereto, all activities relating to development and
commercialization under this Agreement shall be undertaken at Licensee’s sole
cost and expense.

3.1.2 Diligence. After the Effective Date, Licensee will exercise commercially
reasonable efforts to develop a Licensed Product which will pass [***], and
thereafter cause the Market Launch of the first Licensed Product as soon as
practicable, such commercially reasonable efforts to take into account the
competitiveness of the marketplace, the proprietary position of the Licensed
Product, the relative potential safety and efficacy of the Licensed Product, the
cost of goods and availability of capacity to manufacture and supply the
Licensed Product at commercial scale, the profitability of the applicable
Licensed Product, and other relevant factors including, without limitation,
technical, legal, scientific or medical factors.

3.2 Licensor Assistance. Prior to the First Commercial Sale of a Licensed
Product, Licensor agrees that it shall provide commercially reasonable
assistance to the Licensee in connection with the development and
commercialization of a Licensed Product as such assistance is described in
Schedule B hereto in exchange for the compensation also described in Schedule B.
Licensor will use commercially reasonable efforts to identify one (1) surgeon
that participated in the Licensor’s development of the Licensed Technology who
will agree, at Licensee’s expense, to be a member of the Licensee’s design team
on the development of a Licensed Product. Licensor shall own all Technology
resulting solely from the efforts of the agents, Affiliates and employees of
Licensor as a part of such development and commercialization, (but for such
purposes (or any other purpose of this Agreement) Licensee shall not be
considered an agent of Licensor), but such Technology shall be deemed included
in the Licensed Technology.

3.3 Joint Inventions. Technology conceived, developed or reduced to practice
jointly by employees or consultants of Licensor and Licensee during the term
hereof shall be jointly owned by them (“Joint Inventions”). For purposes of this
Section 3.3 Technology that is the subject of a patent application shall be
deemed to have been developed jointly by employees or consultants of Licensee
and Licensor, and thus be a Joint Invention, if at least one employee or
consultant of each of Licensee and Licensor is required to be named as an
inventor in such application in order for such patent to be valid, and a
comparable concept

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

shall apply to Technology not the subject of a patent application. Subject to
its right of abandonment or other forfeiture, Licensee shall be responsible, at
its costs, for preparing, filing and, prosecuting patent applications which are
available with respect to Joint Inventions in the United States, Japan, Germany,
the United Kingdom, France, Spain and Italy (and elsewhere as it may elect),
using patent counsel reasonably chosen by Licensee, and for maintaining any
patents obtained thereon. Licensee shall keep Licensor reasonably appraised as
to the prosecution of each such patent application. Licensee agrees to send
Licensor copies of all file histories and prosecution documents for each of the
patent applications of the Licensed Patent Rights, within thirty (30) days of
receipt by Licensor. Licensee shall have the right in its discretion to abandon
or otherwise cause or allow to be forfeited, any patents or applications
therefore as to Joint Inventions. Licensee shall give Licensor at least sixty
(60) days written notice prior to abandonment or other forfeiture so as to
permit, but not obligate, Licensor, to file, in the name of Licensor, for
protection as to such patent or application, at its cost and expense, and
Licensee shall have no interest in such patent or applications or underlying
Joint Inventions (which shall thereupon cease to be Joint Inventions by shall
rather be Confidential Information of Licensor). In any event each Party will,
and will cause its employees and consultants to, provide any assistance and
executed agreements and instruments as are reasonably requested by a Party which
is seeking to obtain in accordance herewith patents or other protection with
respect to any Joint Inventions.

3.4 Licensee License Grant. Licensee hereby grants to Licensor:

3.4.1 Non-exclusive License. a non-exclusive, fully-paid and royalty-free,
perpetual license, including the right to grant sublicenses, under all
Technology owned by Licensee as a result of the activities set forth in
Section 3.1: (i) to conduct research and development in support of the licensed
uses describe in clause (ii) of this Subsection, and (ii) to make, have made,
import, export, use, offer for sale or sell any component or product for
indications outside of the treatment of spinal disorders, subject to the terms
and conditions of this Agreement; and

3.4.2 Exclusive License. an exclusive, fully-paid and royalty-free, perpetual
license, including the right to grant sublicenses, under its interest in all
Joint Inventions: (i) to conduct research and development in support of the
licensed uses describe in clause (ii) of this Subsection, (ii) to make, have
made, import, export, use, offer for sale or sell any component or product for
indications outside of the treatment of spinal disorders, subject to the terms
and conditions of this Agreement, and (iii) to prosecute at Licensor’s sole cost
and for its sole benefit infringements of Joint Inventions within the scope of
the licenses granted in clauses (i) and (ii) of this Subsection 3.4.2.

4. PAYMENTS AND ROYALTIES

4.1 Initial Payment; Milestone Payments, Payment of Royalties; Royalty Rates;
Minimum Royalties; Milestone Payments.

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

4.1.1 Initial Payment. Licensee shall pay Licensor a lump-sum, payment of [***]
dollars ($[***]) (the “Initial Payment”) within ten (10) business days of the
Effective Date. The Initial Payment shall be fully-earned and non-refundable.

4.1.2 Milestone Payments. Licensee shall pay milestone payments (or in the case
of the Common Stock cause the issuance thereof by Holdings) to Licensor (each
such payment or issuance a “Milestone Payment”) as specified below no more than
thirty (30) days after the occurrence of the corresponding event designated
below, unless this Agreement has been terminated prior to such due date. No
Milestone Payments described in this Subsection 4.1.2 shall be credited against
or otherwise reduce any other amounts payable hereunder.

 

Event

  

Milestone Payment

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

4.1.3 Royalty Payments. During the Term, Licensee shall pay to Licensor within
thirty (30) days of the end of each calendar quarter earned royalties of [***]
percent ([***]%) of Net Sales during such calendar quarter. Each royalty payment
shall (i) be accompanied by a report specifying: the Net Sales (including an
accounting of deductions taken in the calculation of Net Sales) and (ii) state
the applicable exchange rate used in conversion from any foreign country’s
currency to United States Dollars (which conversion shall be determined in
accordance with Subsection 4.2.2). Earned royalties described in this Subsection
4.1.3 shall only be credited against minimum royalties which would otherwise be
due as contemplated by Subsection 4.1.4 and shall not be credited against or
otherwise reduce any other amounts payable hereunder.

4.1.4 Minimum Royalties. Licensee shall pay Licensor the following minimum
annual royalty amounts in each calendar year listed next to such amount. No
minimum annual royalty described in this Subsection 4.1.4 shall be credited
against or otherwise reduce any other amounts payable hereunder. For a
particular calendar year, in the event that the sum of the earned royalties on
Net Sales timely paid in accordance with Subsection 4.1.3 above with respect to
the four calendar quarters of such calendar year are less than the minimum
annual royalty for such year designated below, the obligation to pay the
difference to Licensor shall accrue on the last day of such calendar year and be
payable by Licensee no later than forty-five (45) days following the end of such
calendar year:

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Twelve (12) Months Ending

  

Minimum Annual Royalty

December 31, 2009

   [***]

December 31, 2010

   [***]

December 31, 2011

   [***]

December 31, 2012 and each calendar year thereafter

   [***]

4.1.5 One Royalty. Only one royalty shall be payable to Licensor hereunder for
each sale of a Licensed Product, notwithstanding that more than one patent or
patent claim reads upon such Licensed Product and/or such Licensed Product
embodies or was made using one or more aspects of Licensed Technology.

4.2 Payment, Conversion and Withholding.

4.2.1 Payment. All payments hereunder shall originate in the United States and
be made in United States dollars and be paid to Licensor by wire transfer at the
account designated below (or by other means reasonably selected by Licensor and
delivered to Licensee in writing with no less than ten (10) days prior written
notice): routing: [***].

4.2.2 Conversion. Conversion of foreign currency to United States dollars shall
be made at the conversion rate existing in the United States (as reported in The
Wall Street Journal) on the last business day of the quarter immediately
preceding the applicable calendar quarter. If The Wall Street Journal ceases to
be published, then the rate of exchange to be used shall be that reported in
such other business publication of national circulation in the United States as
the Parties reasonably agree.

4.2.3 Tax Withholding; Restrictions on Payment. All taxes, assessments and fees
of any nature levied or incurred on account of any payments from Licensee to
Licensor accruing under this Agreement, by national, state or local governments,
will be assumed and paid by Licensee, except taxes levied thereon as income to
Licensor and if such taxes are required by applicable law to be withheld by
Licensee they will be deducted from payments due to Licensor and will be timely
paid by Licensee to the proper taxing authority for the account of Licensor, a
receipt or other proof of payment therefore secured and sent to Licensor as soon
as practicable. Licensee shall remit all payments to Licensor hereunder from
within the United States.

4.3 Records Retention; Review.

4.3.1 Royalties. Licensee shall keep accurate books and accounts of the
computation of the number of Licensed Products sold and the Net Sales of
Licensee, its Affiliates and Sublicensees of Licensed Products, and shall cause
such Affiliates and Sublicensees to keep such records of their respective sales
of Licensed Products and Net Sales of

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Licensed Products, in sufficient detail to permit accurate determination of all
figures necessary for verification of payments required to be paid hereunder,
which books and accounts shall be maintained for at least three (3) years from
the end of the calendar year to which they pertain.

4.3.2 Review. At the request of Licensor, which shall not be made more
frequently than once per calendar year during the Term, on a business day
designated by Licensor upon at least thirty (30) days’ prior written notice to
Licensee, Licensee shall permit, under confidentiality obligations with terms
substantially the same as those hereunder, an independent certified public
accountant reasonably selected by Licensor and reasonably acceptable to Licensee
to inspect (during regular business hours) the relevant records required to be
maintained by Licensee under Subsection 4.3.1. In the event such inspection
reveals an underpayment, such underpayment shall be due and payable by Licensee
within thirty (30) days of the date of such inspection, together with interest
thereon from the date the amount due but unpaid was first due until the date
paid, at the lower of 12% per annum or the maximum rate permitted by applicable
law. Such inspection shall be at the expense of Licensor unless there is an
underpayment that differs by greater than five percent (5%) from the amount that
was otherwise due, in which event Licensee shall also pay the reasonable costs
of the inspection. The foregoing is without prejudice to the right of Licensee
to dispute the conclusion of the accountant, but such dispute shall not relieve
Licensee of its obligation to pay interest and, under the circumstances
described, costs of inspection as to amount actually due.

4.4 Matters Related to the Issuance of Common Stock.

4.4.1 Representations, Warranties and Certain Covenants of the Licensee. The
Licensee represents, warrants and covenants that:

(a) Assuming the covenant of Licensor contained in Subsection 4.4.2 of this
Agreement is complied with, the issuance to Licensor of each share of Common
Stock (all shares so issued the “Shares”) will be in compliance with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the securities.

(b) The execution, delivery and performance of this Agreement by Holdings, the
issuance and sale of the Shares and the consummation by Holdings of the other
transactions by it contemplated hereby do not and will not on the date of the
issuance and sale of the Shares(i) conflict with or violate any provision of
Holdings’ or any of its subsidiaries certificates or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien or encumbrance
upon any of the properties or assets of Holdings or any of its subsidiaries, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument or other understanding to which
Holdings or any of its subsidiaries is a party or by which any property or asset
of Holdings or any such subsidiary is bound or affected, in each case with
respect to this Subsection (ii), to a

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

degree that would have a material adverse effect on the assets or results of
operations of Holdings or its subsidiaries when considered as a whole (a
“Material Adverse Effect”), or (iii) conflict with or result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Holdings or any such
subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of Holdings or any such
subsidiary is bound or affected, in each case with respect to this Subsection
(iii), to a degree that would have a Material Adverse Effect.

(c) Prior to the issuance of the Shares, Holdings shall obtain all consents,
approvals, orders, authorizations or registrations, qualifications,
designations, declarations, and make all filings or registrations with any court
or other federal, state, local or other governmental authority or other person
that is required in order to issue the Shares.

(d) The Shares, when issued in accordance herewith, will be (i) duly authorized,
(ii) duly and validly issued, (iii) fully paid and nonassessable, and (iv) free
and clear of all liens imposed by Holdings, other than restrictions on transfer
provided for herein.

(e) At all times prior to the second anniversary of the last issuance of the
Shares during which there are Shares outstanding which have not been previously
(i) sold or transferred to or through a broker or dealer or underwriter in a
public distribution, or (ii) sold or transferred in a transaction exempt from
the registration and prospectus delivery requirements of the Securities Act of
1933, as amended (the “Securities Act”), in the case of either Subsection (i) or
Subsection (ii) in such a manner that, upon the consummation of such sale or
transfer, all transfer restrictions and restrictive legends with respect to such
Shares are removed upon the consummation of such sale or transfer, Holdings
shall use its commercially reasonable efforts to: (1) comply with the
requirements of Rule 144(c) under the Securities Act with respect to current
public information about Holdings, and (2) furnish to the Licensor such
non-publicly available reports and documents of Holdings as Licensor may
reasonably request to avail itself of Rule 144 of the Securities Act, or any
similar rule or regulation of the United States Securities Exchange Commission
allowing Licensor to sell the Shares without registration.

4.4.2 Representations and Warranties of the Licensor. The Licensor represents
and warrants that (i) it is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D of the Securities Act; (ii) it is acquiring the
Shares for investment for the Licensor’s own account and not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
without prejudice, however, to Licensor’s right to at all times to sell or
otherwise dispose of any or all of the Shares so issued in compliance with
applicable federal and state securities laws and (iii) it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to any of such Shares.

4.4.3 Restrictions on the Shares. Licensor understands and agrees that the
Shares may not be sold, transferred, or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the Shares or any
available exemption from registration under the Securities Act, the Shares must
be held indefinitely. The Licensor agrees and acknowledges that the following
legend will be placed on the back of any certificate evidencing the Shares:

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE
ACT, OR THE CORPORATION RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE CORPORATION, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”

5. TREATMENT OF CONFIDENTIAL INFORMATION

5.1 Confidential Obligations. Licensor and Licensee each recognize that the
other Party’s Confidential Information constitutes highly valuable and
proprietary confidential information. Licensor and Licensee each agree that
during the Term and for five (5) years thereafter, it will keep confidential,
and will cause its employees, consultants, Affiliates and sublicensees to keep
confidential, all Confidential Information of the other Party. Neither Licensor
nor Licensee nor any of their respective employees, consultants, Affiliates or
sublicensees shall use Confidential Information of the other Party for any
purpose whatsoever other than exercising any rights granted to it or reserved by
it hereunder. Without limiting the foregoing, each Party may disclose
information to the extent such disclosure is reasonably necessary to (a) file,
prosecute or defend litigation in accordance with the provisions of this
Agreement or (b) comply with applicable laws, regulations (including those of
the United States Securities Exchange Commission) or court orders; provided,
however, that if a Party is required to make any such disclosure of the other
Party’s Confidential Information in connection with any of the foregoing, it
will give reasonable advance notice to the other Party of such disclosure
requirement and will use reasonable efforts to cooperate with such other Party
in efforts to secure confidential treatment of such information required to be
disclosed. Each Party agrees that any Confidential Information disclosed by a
Party under that certain Mutual Confidentiality Agreement between the Parties
dated the 10th day of August 2007 shall be protected by the obligations set
forth therein through the date hereof and from and after the date hereof shall
be protected by the obligations as to Confidential Information set forth herein
so as to be continuously protected.

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

5.2 Limited Disclosure and Use. Licensor and Licensee each agree that any
disclosure of the other Party’s Confidential Information to any officer,
employee, consultant or agent of the other Party or any of its Affiliates or
Sublicensees shall be made only if and to the extent necessary to carry out its
rights and responsibilities under this Agreement, shall be limited to the
maximum extent possible consistent with such rights and responsibilities and
shall only be made to the extent any such persons are bound by written
confidentiality obligations to maintain the confidentiality thereof and not to
use such Confidential Information except as expressly permitted by this
Agreement. Licensor and Licensee each further agree not to disclose or transfer
the other Party’s Confidential Information to any Third Parties under any
circumstance without the prior written approval from the other Party (such
approval not to be unreasonably withheld), except as otherwise required by law,
and except as otherwise expressly permitted by this Agreement. Each Party shall
take such action, and shall cause its Affiliates or Sublicensees to take such
action, to preserve the confidentiality of each other’s Confidential Information
as it would customarily take to preserve the confidentiality of its own
Confidential Information, using, in all such circumstances, not less than
reasonable care. Each Party, upon the request of the other Party, will return
all the Confidential Information disclosed or transferred to it by the other
Party pursuant to this Agreement, including all copies and extracts of documents
and all manifestations in whatever form, within sixty (60) days of such request
or, if earlier, the termination or expiration of this Agreement; provided
however, that a Party may retain (i) any Confidential Information of the other
Party relating to any license which expressly survives such termination, and
(ii) one (1) copy of all other Confidential Information in inactive archives in
legal counsel’s files solely for the purpose of establishing the contents
thereof.

5.3 Publicity. Neither Party may publicly disclose the existence or terms or any
other matter of fact regarding this Agreement without the prior written consent
of the other Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that either Party may make such a disclosure (i) to the
extent required by law or by the requirements of any nationally recognized
securities exchange, quotation system or over-the-counter market on which such
Party has its securities listed or traded, or (ii) with respect to Licensee, to
any prospective Sublicensees, or to investors, prospective investors, lenders
and other potential financing sources, who are obligated to keep such
information confidential. The Parties, upon the execution of this Agreement,
will mutually agree to a press release with respect to this transaction for
publication. Once such press release or any other written statement is approved
for disclosure by both Parties, neither Party may make subsequent public
disclosure of the contents of such statement without the further approval of the
other Party.

5.4 Use of Name. Neither Party shall employ or use the name of the other Party
in any promotional materials or advertising without the prior express written
permission of the other Party.

6. PROVISIONS CONCERNING THE FILING, PROSECUTION AND MAINTENANCE OF PATENT
RIGHTS

6.1 Certain Patent Filing, Prosecution and Maintenance. Subject to its right of
abandonment or other forfeiture, Licensor shall be responsible, at its cost, for
preparing, filing and prosecuting the patent applications listed in Schedule A,
and available foreign

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

counterparts to such patent applications in [***] using patent counsel
reasonably chosen by Licensor (which in any event includes [***]), and for
maintaining any patents obtained thereon. Licensor shall keep Licensee
reasonably appraised as to the prosecution of each such patent application.
Licensor agrees to send Licensee copies of all file histories and prosecution
documents for each of the patent applications of the Licensed Patent Rights,
within thirty (30) days of receipt by Licensor. Licensor shall have the right in
its discretion to abandon or otherwise cause or allow to be forfeited, any
Licensed Patent Rights (each a “Discontinued Patent”). Licensor shall give
Licensee at least sixty (60) days written notice prior to abandonment or other
forfeiture of any such Discontinued Patent so as to permit Licensee to exercise
its rights under Section 6.3.

6.2 Requests for Other Patent Filing, Prosecution and Maintenance. Licensee may
reasonably request that Licensor seek patent protection of the Licensed Patent
Rights and/or Licensed Technology in addition to that contemplated by
Section 6.1 by written notice to Licensor.

6.3 Right to Effect Other Patent Filing, Prosecution and Maintenance. Subject to
any right of another licensee existing as of the Effective Date of all or any
part of the Licensed Patent Rights or Licensed Technology, as to any
Discontinued Patent or as to any patent with respect to which Licensor refuses
in its discretion to seek such additional patent protection in response to a
request from Licensee in accordance with Section 6.2 (a “Refused Patent”),
Licensee shall have the right, but not the obligation, to file, in the name of
Licensor, for protection as to such Discontinued Patent or Refused Patent.
Licensee shall bear all costs associated with the preparation, filing,
prosecution and maintenance of all such Discontinued Patents and Refused
Patents; provided that Licensee shall have the right to deduct from Net Sales,
on a country-by-country basis, [***] percent ([***] %) of the amount of such
costs borne by Licensee with respect to each such Discontinued Patents and
Refused Patents that Licensee has filed in such country in the name of Licensor.
All such Discontinued Patents or Refused Patents filed by Licensee in the name
of Licensor shall be included in the Licensed Technology. Nothing in this
Section 6.3 shall be deemed to limit Licensor’s right to file, prosecute or
maintain patent applications at its own expense in any country.

6.4 Notice of Infringement or Claims. If, during the Term, either Party learns
of any (i) actual, alleged or threatened infringement by a Third Party of any
Licensed Patent Rights or Licensed Technology, (ii) attack on the enforceability
or validity of any Licensed Patent Rights or Licensed Technology, or (iii) claim
by a Third Party alleging that the development or commercialization of a
Licensed Product infringes or otherwise violates the intellectual property
rights of such Third Party, then such Party shall promptly notify the other
Party of the same and shall provide such other Party with available details as
to and evidence of such infringement, suit or claim.

6.5 Infringement of Patent Rights. Licensee shall have the first right (but not
the obligation), at its own expense and with legal counsel of its own choice, to
bring suit (or take other appropriate legal action) against any actual, alleged
or threatened infringement of the Licensed Patent Rights or Licensed Technology
in the Licensed Field. Such right includes the right to settle the infringement
claim, provided that such settlement may not encompass matters

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

beyond the scope of the license grant set forth in Section 2.1 and if such
settlement would include Licensee’s agreement to the invalidity or
unenforceability of any claim within the Licensed Patent Rights or Licensed
Technology, Licensor must first approve in writing such settlement, which
approval shall not be unreasonably withheld. Any damages, monetary awards or
other amounts recovered, whether by judgment or settlement, pursuant to any
suit, proceeding or other legal action taken by Licensee under this Section 6.5,
shall applied as follows:

(a) first, to reimburse the cost of Licensee for its reasonable costs and
expenses (including reasonable attorneys’ fees and costs) incurred in
prosecuting such enforcement action;

(b) second, to reimburse the costs of Licensor for its reasonable costs and
expenses (including reasonable attorneys’ fees and costs) incurred in such
enforcement action;

(c) third, to Licensee in reimbursement for lost sales associated with Licensed
Products and to Licensor in reimbursement for lost royalties, it being agreed
that for such purpose such lost sales shall equate to Net Sales; and

(d) fourth, any amounts remaining shall be allocated to each Party on a pro rata
basis based on each Party’s losses attributable to the infringement.

If Licensee brings any such action or proceeding hereunder, Licensor agrees to
be joined as party plaintiff if necessary to prosecute such action or
proceeding, and to give Licensee reasonable assistance and authority to file and
prosecute the suit. Licensee shall bear Licensor’s costs, including costs of
responding to discovery, arising from involvement in such action or proceeding
as and when incurred, subject to clause (a) of this Section 6.5; provided that
in the event Licensor elects to actively participate in such action by counsel
of Licensor’s own choice, the incremental expense thereof shall be Licensor’s,
subject to clause (b) of this Section 6.5. In no event shall Licensor being a
party to or represented in any such action by Licensee affect the right of
Licensee to control the suit as described in the first sentence of this
Section 6.5. If Licensee fails to take any action it is permitted to take by
this Section 6.5 to obtain a discontinuance of such infringement or to bring
suit against the infringer within four (4) months of having knowledge of such
infringement, Licensor shall have the right but not the obligation to enforce
the Licensed Patents Rights at its expense and for its sole benefit. For the
avoidance of doubt, neither Licensee’s nor Licensor’s failure to enforce the
Licensed Patent Rights in any way affects the rights granted to or
responsibilities of Licensee under the Agreement.

6.6 Information and Updating. Each Party controlling any action to enforce the
Licensed Patent Rights shall use commercially reasonable efforts to inform and
update the other Party with respect to all material aspects of actual or
potential enforcement actions, providing copies of all material documents in
connection with any enforcement action and notice of any and all material
developments, including, without limitation, any other challenges (threatened or
pending) affecting the Licensed Patent Rights; provided that Licensor shall have
no such obligation as to any enforcement action outside the Licensed Field.

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

7. REPRESENTATIONS AND WARRANTIES

7.1 Representations and Warranties of Licensor. As of the Effective Date,
Licensor represents and warrants to Licensee as follows:

7.1.1 it owns and controls the Licensed Patents Rights and Licensed Technology
and has the right to grant the exclusive licenses within the Licensed Field free
and clear of all encumbrances, and no Third Party has notified Licensor that the
Third Party is claiming any ownership of or right to the Licensed Patents Rights
or Licensed Technology;

7.1.2 it has not received any notice of invalidity or infringement of any of the
Licensed Patent Rights or Licensed Technology; and

7.1.3 it is not a party to any agreements which would be inconsistent with the
licenses granted herein or the exercise of the license granted under this
Agreement.

7.2 Representations and Warranties of each Party and Holdings. As of the
Effective Date, each Party and Holdings represents and warrants as follows:

7.2.1 the execution, delivery and performance of this Agreement will not
constitute a violation, be in conflict with, or result in a breach of any
agreement or contract to which it is bound;

7.2.2 it is a corporation or entity duly organized and validly existing under
the laws of the state or other jurisdiction of incorporation or formation;

7.2.3 the execution, delivery and performance of this Agreement by it has been
duly authorized by all requisite corporate action and do not require any
shareholder action or approval;

7.2.4 it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; and

7.2.5 it shall at all times comply with all applicable material laws and
regulations relating to its activities under the Agreement

7.3 No Warranties. Nothing in this Agreement is or shall be construed as a
warranty or representation that anything made, used, sold or otherwise disposed
of under any license granted pursuant to this Agreement is or will be free from
infringement of patents, copyrights, and other rights of Third Parties. EXCEPT
AS EXPRESSLY SET FORTH IN THIS ARTICLE 7, EACH PARTY EXCLUDES ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING AMONG SUCH
EXCLUDED REPRESENTATIONS AND WARRANTIES ANY AND ALL REPRESENTATIONS OR
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

8. INDEMNIFICATION

8.1 Indemnification.

8.1.1 Licensee Indemnity. Licensee shall indemnify, defend and hold harmless
Licensor, its Affiliates and their respective directors, officers, employees,
stockholders and agents and their respective successors, heirs and assigns (the
“Licensor Indemnitees”) from and against any claims, liability, damage, loss or
expense (including reasonable attorneys’ fees and expenses of litigation)
incurred by or imposed upon such Licensor Indemnitee, or any of them, in
connection with any Third Party claims, suits, actions, demands or judgments to
the extent arising out of or related to (i) the design, development, testing,
production, manufacture, supply, promotion, marketing, importation, sale, use or
instructions for use of any Licensed Product (or any component thereof)
manufactured or sold by Licensee or any Affiliate or Sublicensee under this
Agreement, including without limitation any claims that (a) the design of any
Licensed Product by Licensee infringed the intellectual property right of any
Third Party or (b) any Licensed Product manufactured or sold by Licensee or any
Affiliate or Sublicensee under this Agreement caused the death of any person or
any injury to any person or property, (ii) any material breach of any
representation or warranty by Licensee in Article 7 of this Agreement.

8.1.2 Licensor Indemnity. Licensor shall indemnify, defend and hold harmless
Licensee, its Affiliates and their respective directors, officers, employees,
stockholders and agents and their respective successors, heirs and assigns (the
“Licensee Indemnitees”) from and against any claims, liability, damage, loss or
expense (including reasonable attorneys’ fees and expenses of litigation)
incurred by or imposed upon such Licensee Indemnitee, or any of them, in
connection with any Third Party claims, suits, actions, demands or judgments to
the extent arising out of any material breach of any representation or warranty
by Licensor in Article 7 of this Agreement.

8.2 Indemnification Procedures. In the event that any Indemnitee is seeking
indemnification under Section 8.1 above from a Party (the “Indemnifying Party”),
the Indemnitee shall notify the Indemnifying Party of such claim with respect to
such Indemnitee as soon as reasonably practicable after the Indemnitee receives
notice of the claim, and the Party seeking indemnification, on behalf of itself
and such Indemnitee, shall permit the Indemnifying Party to assume direction and
control of the defense of the claim (including the right to settle the claim
solely for monetary consideration) and shall cooperate as requested (at the
expense of the Indemnifying Party) in the defense of the claim. The
indemnification obligations under Article 8 shall not apply to any harm suffered
as a direct result of any delay in notice to the Indemnifying Party hereunder or
to amounts paid in settlement of any claim, demand, action or other proceeding
if such settlement is effected without the consent of the Indemnifying Party,
which consent shall not be withheld or delayed unreasonably. The Indemnitee, its
employees and agents, shall reasonably cooperate with the Indemnifying Party and
its legal representatives in the investigation of any claim, demand, action or
other proceeding covered by Section 8.1.

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

9. TERM AND TERMINATION

9.1 Expiration. The term of this Agreement shall commence on the Effective Date
and expire twenty (20) years after the First Commercial Sale (the “Term”).
Following the Term, Licensee shall have a fully paid-up, irrevocable, freely
transferable and sublicensable license in the Territory under the Licensed
Patent Rights and Licensed Technology, to develop, have developed, make, have
made, use, have used, sell, have sold, offer for sale, import and have imported
any and all Licensed Products in the Licensed Field.

9.2 Termination Rights for Breach and Voluntary Termination.

9.2.1 Termination for Breach. Subject to the other terms of this Agreement, this
Agreement and the rights granted herein may be terminated by either Party upon
any material breach by the other Party of any material obligation or condition,
effective ninety (90) days after giving written notice to the breaching Party of
such termination, which notice shall describe such breach in reasonable detail.
The foregoing notwithstanding, if such material breach is cured or remedied or
shown to be non-existent or not to be material within the aforesaid ninety
(90) day period, the notice shall be automatically withdrawn and of no effect.

9.2.2 Voluntary Termination. Licensee shall have the right to terminate this
Agreement effective as of the first day of any calendar year upon not less than
ninety (90) days prior written notice to Licensor.

9.3 Effects of Termination.

9.3.1 Certain Effects of Termination. Upon any termination of this Agreement:
(i) as of the effective date of such termination all relevant licenses and
sublicenses granted by Licensor to Licensee hereunder, and any sublicense
granted by Licensee to any Sublicensee, shall terminate automatically, (ii) all
payment or other rights or obligations accrued hereunder prior to termination
shall survive the expiration or termination of the Term; (iii) except in respect
of a termination by Licensor under Subsection 9.2.1, Licensee and its Affiliates
and Sublicensees shall have the right, for [***] ([***]) months or such longer
time period as upon which the Parties mutually agree in writing, to sell or
otherwise dispose of all finished Licensed Products then on hand, with royalties
to be paid to Licensor on all Net Sales of such Licensed Products as provided
for in this Agreement, and (iv) by Licensor under Subsection 9.2.1 or by
Licensee under Subsection 9.2.2, Licensee shall not, nor shall it permit its
Affiliates to, for a period of [***] following such termination in the event
such termination is effective prior to the First Commercial Sale and for a
period of [***] following such termination in the event such termination is
effective on or after the First Commercial Sale, engage in any business anywhere
in the Territory, whether as a sole proprietor, partner, shareholder,
consultant, agent, independent contractor, trustee or otherwise, to hold any
beneficial interest in any business, incorporated or otherwise, which designs,
develops, tests, produces, manufactures, supplies, promotes, markets, imports or
sells any product in the Licensed Field, or any component thereof (a “Competing
Business”), derive any income from any interest in a Competing Business, or
provide any service or assistance to a Competing Business; provided that the
foregoing will not restrict Licensee from owning a passive interest of less than
five percent (5.0%) of the outstanding stock of a corporation engaged in a
Competing Business.

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

9.4 Remedies. Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Article 9 are in addition to any other relief and
remedies available to either Party at law.

9.5 Surviving Provisions. Notwithstanding any provision herein to the contrary,
the rights and obligations of the Parties set forth in Subsections 3.1.1 (with
respect to Licensee’s ownership of Technology), Sections 3.3, 3.4, 4.3, 7.3,
9.3, 9.4, 9.5 and Articles 5, 8, 10, and 11 (to the extent relevant) shall
survive the expiration or termination of this Agreement.

10. DISPUTES

10.1 Negotiation. The Parties recognize that a bona fide dispute as to certain
matters may from time to time arise during the term of this Agreement that
relates to either Party’s rights and/or obligations hereunder. In the event of
the occurrence of such a dispute, either Party may, by written notice to the
other Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within sixty (60) days after such notice is received. Said
designated senior officials are as follows:

For Licensee: President and Chief Executive Officer

For Licensor: Chief Executive Officer

In the event the designated senior officials are not able to resolve such
dispute within the sixty (60) day period, either Party may invoke the provisions
of Section 10.2.

10.2 Arbitration. Subject to Section 10.1, any dispute, controversy or claim
initiated by either Party arising out of, resulting from or relating to this
Agreement, or the performance by either Party of its obligations under this
Agreement (other than bona fide Third Party actions or proceedings filed or
instituted in an action or proceeding by a Third Party against a Party), whether
before or after termination of this Agreement, shall be finally resolved by
binding arbitration. Whenever a Party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other Party. Any
such arbitration shall be conducted under the Commercial Arbitration Rules of
the American Arbitration Association by one arbitrator appointed in accordance
with such rules. Any such arbitration shall be held in New York, New York. The
method and manner of discovery in any such arbitration proceeding shall be
governed by the laws of the State of New York. The arbitrator shall have the
authority to grant injunctions and/or specific performance and to allocate
between the parties the costs of arbitration in such equitable manner as they
determine. Judgment upon the award so rendered may be entered in any court
having jurisdiction or application may be made to such court for judicial
acceptance of any award and an order of enforcement, as the case may be. In no
event shall a demand for arbitration be made after the date when institution of
a legal or equitable proceeding based upon such claim, dispute or other matter
in question would be barred by the

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

applicable statute of limitations. Notwithstanding the foregoing, either Party
shall have the right, without waiving any right or remedy available to such
Party under this Agreement or otherwise, to seek and obtain from any court of
competent jurisdiction any interim or provisional relief that is necessary or
desirable to protect the rights or property of such Party, pending the selection
of the arbitrators hereunder or pending the arbitrators’ determination of any
dispute, controversy or claim hereunder.

11. MISCELLANEOUS

11.1 Notification. All notices, requests and other communications hereunder
shall be in writing, shall be addressed to the receiving Party’s address set
forth below or to such other address as a Party may designate by notice
hereunder, and shall be either (i) delivered by hand, (ii) sent by
nationally-recognized overnight courier service providing evidence of receipt,
or (iii) sent by registered or certified mail, return receipt requested, postage
prepaid. The addresses and other contact information for the parties are as
follows:

 

If to Licensor:   

Progressive Spinal Technologies LP

410 East Walnut Street, Suite #8

Perkasie, Pennsylvania 18944

Attn: Chief Executive Officer

With a copy to:   

Oppenheimer Wolff & Donnelly

Plaza VII Building, Suite 3300

45 South Seventh Street

Minneapolis, Minnesota 55402

(612) 607-7397

Attn: Dennis P. Whelpley

If to Licensee:   

Alphatec Spine, Inc.

2051 Palomar Airport Road, Suite 100

Carlsbad, CA 92011

(760) 431-9286 (ext. 169)

Attn: President and CEO

With a copy to:   

Heller Ehrman LLP

Times Square Tower

7 Times Square

New York, New York 10036

Attention: Blaine Templeman

Telephone: (212) 847-8572

Fax: (212) 763-7600

Email: blaine.templeman@hellerehrman.com

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

All notices, requests and other communications hereunder shall be deemed to have
been given either (i) if by hand, at the time of the delivery thereof to the
receiving Party at the address of such Party set forth above, (ii) if made by
telecopy or facsimile transmission, at the time that receipt thereof has been
acknowledged by the recipient, (iii) if sent by nationally-recognized overnight
courier, on the day such notice is delivered to the recipient, or (iv) if sent
by registered or certified mail, on the fifth (5 th) business day following the
day such mailing is made.

11.2 Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York.

11.3 Limitations. Except as expressly set forth in this Agreement, neither Party
grants to the other Party any right or license to any of its intellectual
property.

11.4 Entire Agreement. This is the entire Agreement between the Parties with
respect to the subject matter hereof and supersedes all prior representations,
understandings and agreements between the Parties with respect to the subject
matter hereof. No modification shall be effective unless in writing with
specific reference to this Agreement and signed by the Parties. No modification
shall be effective unless in writing with specific reference to this Agreement
and signed by the Parties.

11.5 Waiver. The terms or conditions of this Agreement may be waived only by a
written instrument executed by the Party waiving compliance. The failure of
either Party at any time or times to require performance of any provision hereof
shall in no manner affect its rights at a later time to enforce the same. No
waiver by either Party of any condition or term shall be deemed as a continuing
waiver of such condition or term or of another condition or term.

11.6 Headings. Section, Subsection and Paragraph headings are inserted for
convenience of reference only and do not form part of this Agreement.

11.7 Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned, delegated or otherwise transferred, in whole or part, by either
Party without the prior express written consent of the other Party; provided
that a Party may freely assign this Agreement, including all rights and
obligations hereunder, at any time to any entity acquiring in the same
transaction substantially all of such Party’s business and assets, including
those to which this Agreement relates, whether by way of sale, merger,
consolidation or other transaction without the prior written consent of the
other Party. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. Any purported assignment in violation of this Section 11.7
shall be void. The terms and conditions of this Agreement shall be binding upon
and inure to the benefit of the permitted successors and assigns of the parties.

11.8 Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, for so long as and to the extent that such failure
or delay is due to natural disasters or any causes beyond the reasonable control
of such Party. In event of such force majeure, the Party affected thereby shall
use reasonable efforts to cure or overcome the same and resume performance of
its obligations hereunder.

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

11.9 Construction. The Parties hereto acknowledge and agree that: (i) each Party
and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

11.10 Severability. If any provision(s) of this Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the Term hereof, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby provided that a Party’s rights
under this Agreement are not thereby materially diminished. The Parties hereto
covenant and agree to renegotiate any such term, covenant or application thereof
in good faith in order to provide a reasonably acceptable alternative to the
term, covenant or condition of this Agreement or the application thereof that is
invalid, illegal or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.

11.11 Status. Nothing in this Agreement is intended or shall be deemed to
constitute a partner, agency, employer-employee, or joint venture relationship
between the Parties.

11.12 Section 365(n). All licenses granted under this Agreement are deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined in Section 101 of such Code. The
Parties agree that Licensee may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code, regardless of whether either Party files for
bankruptcy in the United States or other jurisdiction.

11.13 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.14 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

11.15 Guarantee and Agreement of Alphatec Holding, Inc. By its signature below,
Holdings hereby guarantees the full and timely payment and performance of all
obligations of Licensee under this Agreement and agrees to issue shares to
Licensor consistent with the terms of this Agreement, including without
limitation Section 4.4 hereof.

[remainder of page intentionally left blank]

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties and Holdings have caused this Agreement to be
executed by their duly authorized representative.

 

ALPHATEC SPINE, INC.       PROGRESSIVE SPINAL TECHNOLOGIES LLC: By:  

/s/ Dirk Kuyper

    By:  

/s/ E. Skott Greenhalgh

Name:   Dirk Kuyper     Name:   E. Skott Greenhalgh Title:   President and CEO  
  Title:   CEO

 

ALPHATEC HOLDINGS, INC. By:  

/s/ Dirk Kuyper

Name:   Dirk Kuyper Title:   President and CEO

 

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Schedule A

Licensed Patent Rights

 

Docket #

  

Invention Name

  

Application No.

  

Filing Date

  

Application Type

  

Inventors

[***]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule B

Licensor Assistance and Compensation

LICENSED PRODUCT Responsibilities

 

Task

  

Responsibility

[***]

   [***]

[***]

 

CONFIDENTIAL TREATMENT REQUESTED